IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 02-30135
                         Summary Calendar


                           HENRY WILSON,

                                                Plaintiff-Appellant,

                              versus

   THE CITY OF NEW ORLEANS; CITY OF NEW ORLEANS DEPARTMENT OF
  HEALTH; CITY OF NEW ORLEANS DEPARTMENT OF SAFETY AND PERMITS,

                                               Defendants-Appellees.

_________________________________________________________________

          Appeals from the United States District Court
              for the Eastern District of Louisiana
                        (No. 00-CV-3115-R)
_________________________________________________________________
                         October 15, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Henry Wilson appeals a summary judgment dismissing his 42

U.S.C. § 1983 action against the City of New Orleans and two of its

departments (collectively “the City”).      (He does not contest the

dismissal of his state-law claims.)        Wilson contends the City

denied him due process of law by failing to provide sufficient




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
notice of a hearing and adjudication concerning the demolition of

his property in New Orleans.

     We review a grant of summary judgment de novo.          E.g., Amburgey

v. Corhart Refractories Corp., 936 F.2d 805, 809 (5th Cir. 1991).

Such judgment is proper when, viewing the evidence in the light

most favorable to the non-movant, “‘there is no genuine issue as to

any material fact and ... the moving party is entitled to [a]

judgment as a matter of law.’”       Id. (quoting FED. R. CIV. P. 56(c)).

     Wilson alleged no specific facts that, if accepted as true,

would establish a municipal policy or custom to provide inadequate

notice, as he must do to establish municipal liability under 42

U.S.C. § 1983.      See, e.g., Johnson v. Moore, 958 F.2d 92, 93-94

(5th Cir. 1992).       Allegations of a policy or custom and its

relationship to a constitutional violation cannot be conclusional

but must contain specific facts.         See, e.g., Spiller v. City of

Texas City, Police Dep’t, 130 F.3d 162, 167 (5th Cir. 1997) (citing

Fraire v. Arlington, 957 F.2d 1268, 1278 (5th Cir.), cert. denied

506 U.S. 973 (1992)).

     Nor did Wilson offer any summary-judgment evidence relevant to

a policy or custom.        He contends that a single decision may

constitute a policy or custom, but he does not explain how that

principle    applies   here.    Instead,     he    asserts   that    “various

witnesses”   will   establish   “a   clear   and    continuing      series   of

practices” that violate constitutional due-process requirements.

Needless to say, such conclusions do not avoid dismissal.                    See
Spiller, 130 F.3d at 167.     Because Wilson fails to show a policy

or custom, the judgment is AFFIRMED.         See Bickford v. Int’l

Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. 1981) (appellate

court may affirm “on any grounds, regardless of whether those

grounds were used by the district court”).

                                                       AFFIRMED




                                3